 



Exhibit 10.33.4.5.3
REVOLVING NOTE

      $32,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of WACHOVIA BANK,
NATIONAL ASSOCIATION (the “Lender”), in care of Wachovia Bank, National
Association, as Agent (the “Agent”) at Wachovia Bank, National Association, One
Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288, or
at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of THIRTY-TWO MILLION AND NO/100 DOLLARS
($32,000,000 ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Revolving Loans made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Wachovia Bank, National Association Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $32,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of MERRILL LYNCH
BANK USA (the “Lender”), in care of Wachovia Bank, National Association, as
Agent (the “Agent”) at Wachovia Bank, National Association, One Wachovia Center,
301 South College Street, Charlotte, North Carolina 28288, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of THIRTY-TWO MILLION AND NO/100 DOLLARS ($32,000,000 ) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Revolving
Loans made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Merrill Lynch Bank USA Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $32,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of MORGAN STANLEY
SENIOR FUNDING, INC. (the “Lender”), in care of Wachovia Bank, National
Association, as Agent (the “Agent”) at Wachovia Bank, National Association, One
Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288, or
at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of THIRTY-TWO MILLION AND NO/100 DOLLARS
($32,000,000 ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Revolving Loans made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner      
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Morgan Stanley Senior Funding, Inc. Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $30,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A. (the “Lender”), in care of Wachovia Bank, National Association, as
Agent (the “Agent”) at Wachovia Bank, National Association, One Wachovia Center,
301 South College Street, Charlotte, North Carolina 28288, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Revolving Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Bank of America, N.A. Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $30,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of ALLIED IRISH
BANKS, P.L.C. (the “Lender”), in care of Wachovia Bank, National Association, as
Agent (the “Agent”) at Wachovia Bank, National Association, One Wachovia Center,
301 South College Street, Charlotte, North Carolina 28288, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Revolving Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Allied Irish Banks, p.l.c. Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $30,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of AAREAL BANK AG
(the “Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
THIRTY MILLION AND NO/100 DOLLARS ($30,000,000) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Aareal Bank AG Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $25,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Lender”), in care of Wachovia Bank, National
Association, as Agent (the “Agent”) at Wachovia Bank, National Association, One
Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288, or
at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Revolving Loans made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

KeyBank National Association Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $25,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of CALYON NEW
YORK BRANCH (the “Lender”), in care of Wachovia Bank, National Association, as
Agent (the “Agent”) at Wachovia Bank, National Association, One Wachovia Center,
301 South College Street, Charlotte, North Carolina 28288, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Revolving
Loans made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Calyon New York Branch Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $22,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of ROYAL BANK OF
CANADA (the “Lender”), in care of Wachovia Bank, National Association, as Agent
(the “Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301
South College Street, Charlotte, North Carolina 28288, or at such other address
as may be specified in writing by the Agent to the Borrower, the principal sum
of TWENTY-TWO MILLION AND NO/100 DOLLARS ($22,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     This Note is being issued in replacement of that certain Revolving Note
dated April 10, 2007, executed and delivered by the Borrower, payable to the
order of the Lender. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER REVOLVING NOTE.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

Royal Bank of Canada Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $20,000,000   May 22, 2007

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of UBS LOAN
FINANCE LLC (the “Lender”), in care of Wachovia Bank, National Association, as
Agent (the “Agent”) at Wachovia Bank, National Association, One Wachovia Center,
301 South College Street, Charlotte, North Carolina 28288, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Revolving Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

1



--------------------------------------------------------------------------------



 



     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                  ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
  By:   Ashford OP General Partner LLC, its general partner    
 
           
 
  By:   /S/ DAVID BROOKS    
 
      Name:   David Brooks    
 
      Title:     Vice President    

UBS Loan Finance LLC Revolving Note

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By              
   

 